184 F.2d 840
LOVE,v.SNYDER et al.
No. 11113.
United States Court of Appeals Sixth Circuit.
Oct. 19, 1950.

Harold R. Love; in pro per.
Ray J. O'Donnell and Frank J. Richter, Cincinnati, Ohio, for appellees.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and argument on behalf of the appellees, appellant not appearing.


2
And it appearing from the undisputed facts of the record that the alleged defamatory statements were published by officials acting within the scope of their authority and in the performance of duties imposed upon then by law, Gibson v. Reynolds, 8 Cir., 172 F.2d 95, 97-99, during an investigation duly authorized in connection with appeal proceedings instituted before a quasijudicial body, namely, the United States Civil Service Commission;


3
It is ordered that the judgment of the District Court be, and it hereby is affirmed for the reasons stated in its findings of fact and conclusions of law filed December 6, 1949.  Dodez v. Weygandt, 6 Cir., 173 F.2d 965; Sacks v. Stecker, 2 Cir., 60 F.2d 73: Bleecker v. Drury, 2 Cir., 149 F.2d 770.